1                                                            Honorable Richard A. Jones

2

3

4

5

6

7                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
8                                 AT SEATTLE

9
     UNITED STATES OF AMERICA,
10                                                  No. CR18-174 RAJ
                                 Plaintiff,
11                                                  ORDER GRANTING
           v.                                       MOTION TO CONTINUE
12                                                  SENTENCING
     JOSE URENA VERDUZCO,
13
                               Defendant.
14

15
           THIS MATTER comes before the Court upon Defendant’s Unopposed Motion
16
     to Continue Sentencing. Having considered the motion, and finding good cause, the
17
     Court hereby GRANTS the motion (Dkt. #348). The sentencing hearing in this matter
18
     is continued from September 20, 2019 to November 15, 2019, at 10:00 a.m.
19

20
           DATED the 18th day of September, 2019.
21

22

23
                                                   A
                                                   The Honorable Richard A. Jones
                                                   United States District Judge
24

25

26

     ORDER GRANTING MOTION TO                        LAW OFFICE OF ROBERT FLENNAUGH II, PLLC
     CONTINUE SENTENCING - 1                                  810 Third Avenue, Suite 500
     CR18-174 RAJ                                                 Seattle, WA 98104
                                                                   (206) 447-7422
                                                                 Fax: (206) 447-7534
